Citation Nr: 1002945	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  09-10 111	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines




THE ISSUE

Whether C.F. and J.F. may be recognized as the Veteran's 
adopted children (and dependents) for VA purposes, including 
a higher rate of compensation.




ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who has recognized military 
service from September 1941 to July 1942 (Philippine 
Commonwealth Army service), from November 1944 to April 1945 
(recognized guerilla service), and from April 1945 to April 
1946 (Regular Philippine Army service).  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 2007 administrative decision of the Manila RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. C.F. (born in October 1993) and J.F. (born in October 
1995) are the natural grandchildren of the Veteran.

2. A regional trial court in the Fourth Judicial Region in 
the Republic of the Philippines issued a February 2007 
decision granting the Veteran's petition to adopt C.F. and 
J.F. as his children.

3. C.F. and J.F. have lived in the same household as their 
natural parents ever since their births, and continue to live 
in the same household with their natural parents.

4. For the purposes of determining eligibility for VA 
benefits, the natural parents of C.F. and J.F. are considered 
to have retained custody of their children.


CONCLUSION OF LAW

C.F. and J.F. are not entitled to recognition as the 
Veteran's adopted children for VA purposes.  38 U.S.C.A. 
§§ 101(4), 1115 (West 2002 & Supp. 2009); 38 C.F.R. § 3.57(e) 
(2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The above-outlined notice provisions do not apply in matters 
where the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  As will be 
discussed in greater detail below, the critical facts of this 
case are not in dispute; the law is dispositive.  
Consequently, the VCAA does not apply to this appeal, and 
further discussion of compliance with the VCAA is not 
required.  The appellant was advised of governing provisions 
in the law, and has had opportunity to respond.  Accordingly, 
the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

The Veteran receives VA compensation benefits at the total 
disability rating based on individual unemployability (TDIU) 
rate (which was granted effective October 6, 2000).  The rate 
at which TDIU is paid is determined, in part, by whether the 
Veteran has any dependents, with a higher rate paid to 
veterans with dependents.  See 38 U.S.C.A. § 1115.  He 
contends that because C.F. and J.F. are his adopted children, 
they should be recognized as his dependents for VA purposes.  

Governing law provides that for children adopted under 
foreign law, a person shall not be considered to be a legally 
adopted child of a living veteran unless all of the following 
conditions are met: (i) The person was less than 18 years of 
age at the time of adoption.  (ii) The person is receiving 
one-half or more of the person's support from the veteran.  
(iii) The person is not in the custody of the person's 
natural parent unless the natural parent is the veteran's 
spouse.  (iv) The person is residing with the veteran (or in 
the case of divorce following adoption, with the divorced 
spouse who is also a natural or adoptive parent) except for 
periods during which the person is residing apart from the 
veteran for purposes of full-time attendance at an 
educational institution or during which the person or the 
veteran is confined in a hospital, nursing home, other 
health-care facility, or other institution.  38 C.F.R. 
§ 3.57(e)(2) (emphases added).  

The pertinent evidence of record includes the following:

* Copies of C.F. and J.F.'s birth certificates showing that 
the former was born on October [redacted], 1993 and the latter on 
October [redacted], 1995.  Their original birth certificates list 
E.T.F. as their mother and J.M.F. as their father.  Revised 
birth certificates list the Veteran as their father (with the 
entry for "mother" left blank).

* A copy of the Veteran's petition to adopt C.F. and J.F., 
which was filed with a regional court in November 2005.  In 
the petition, the Veteran explained that he was filing solely 
as a widower, and that the minors whom he sought to adopt 
were his grandchildren by E.T.F. (his daughter) and her 
husband, J.M.F.  He noted that the biological parents, E.T.F. 
and J.M.F., had consented to his adoption of the minors, as 
had his other children and the minors themselves.  He noted 
further that in the three years he had been living in the 
Philippines, he had "exercised primary parental control and 
custody of the minors," and that even when he had not lived 
with the minors, he had "still exercised parental control 
over [them]."  

* A copy of E.T.F. and J.M.F.'s November 2005 affidavit of 
consent in which they stated that they were the biological 
parents of C.F. and J.F., that their children had been in the 
Veteran's care and custody, and that it was their desire and 
in the children's best interest for the Veteran to adopt C.F. 
and J.F.

* Copies of the Adoption Home Study and Adoption Child Study 
reports that were completed in association with the adoption 
proceedings.  Such reports show that, at the time of the 
adoption proceedings, C.F., J.F., their biological parents, 
and the Veteran were living together in the same household.  
Therefore, it was found that the Veteran and the children had 
already developed a parent-child relationship.  As the 
Veteran had a good moral character, was in a better financial 
situation than the biological parents, and because the 
biological parents had no objections, the court social 
worker, E.A.P., recommended that the Veteran's petition to 
adopt C.F. and J.F. be granted.

* A copy of the February 2007 decision from the regional 
trial court granting the Veteran's petition to adopt C.F. and 
J.F. as his children.  The court's decision was based on 
cross-examinations of the Veteran, E.T.F., and the court 
social worker.  The Veteran testified that he was a widower 
and pensioner who owned real property in the Philippines, and 
wanted to adopt his grandchildren, C.F. and J.F., so that 
they could have a better education and good future.  E.T.F. 
testified that she and her husband agreed to the adoption 
because they wanted their children to have a better future, 
noting that she and her husband were unable to support the 
expenses of their education as they were ordinary workers.  
E.A.P. testified that she had conducted several home 
visitations during which she interviewed the Veteran, the 
children, and the children's biological parents.  Based on 
her findings, she recommended that the petition for adoption 
be granted based on the fact that the Veteran was their 
maternal grandfather, was financially capable of securing a 
better future and education for them, and because he was 
already living with the children and their biological 
parents.  It was also noted that the Veteran had indicated a 
desire to move to the United States with the children after 
their adoption.

* The Veteran's statement received in November 2007.  He 
stated: 1) that he was physically and mentally capable of 
exercising daily parental care over C.F. and J.F., and that 
C.F. and J.F. called him "[redacted]," while they addressed their 
natural parents as "Mama" and "Papa"; 2) that the 
children's personal needs, such as buying or making clothes 
and taking them to visit the doctor when they were sick, were 
attended to by him, their natural parents, their aunt, or 
uncle; and 3) that he and the children lived in the same 
residence with their natural parents.  He explained that the 
children were under both his and the natural parents' 
custody, and that he provided parental and financial support 
to the children, their parents, and their aunt and uncle.

The evidence clearly shows that the Veteran is recognized as 
the adoptive parent of C.F. and J.F. under Philippine law.  
However, while he may have undertaken a legal adoption under 
Philippine law, and appears to be conscientious in caring 
(and providing for) C.F. and J.F., the Board finds that for 
the purposes of establishing entitlement to VA benefits, C.F. 
and J.F. may not be recognized as his adopted children.  The 
natural parents consented to the Veteran's adoption of their 
children so that he could provide them with financial support 
and attend to their basic needs, including attaining an 
education.  However, their consent to such an adoption did 
not result in the relinquishment of their custody of C.F. and 
J.F.  Significantly, the natural parents continue to live 
with their children and share in the parental 
responsibilities involved in raising them.  The Veteran, by 
his own admission (in November 2007), noted that the children 
still refer to their parents as "Mama" and "Papa," and 
that the parents still participate in the care and custody of 
the children.  While the Board finds admirable that the 
Veteran has assumed many of the parental responsibilities for 
C.F. and J.F., and is sympathetic to the economic hardships 
of C.F.'s and J.F.'s natural parents, the facts in this case 
do not establish that the parental roles and custody of the 
natural parents have been severed by the Veteran's adoption 
of C.F. and J.F. under Philippine family law.

Accordingly, the Board finds that that while some conditions 
provisions of 38 C.F.R. § 3.57(e) are met (C.F. and J.F. were 
under the age of 18 at the time of their adoption; they 
receive one-half or more of their support from the Veteran; 
and they reside with him), all are not.  Because all of the 
conditions under 38 C.F.R. § 3.57(e) must be met before a 
child may be considered the legally adopted child of a living 
veteran, the Board must conclude that C.F. and J.F. may not 
be recognized as the Veteran's adopted children for VA 
purposes.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law is dispositive in a matter, the claim must be 
denied because of the absence of legal merit or entitlement 
under the law).  


ORDER

The appeal to establish recognition of C.F. and J.F. as the 
Veteran's adopted children (and his dependents for VA 
compensation purposes) is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


